DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/2022 has been entered.

                                                      Status of claims
Claims 1-16 as amended filed on 8/14/2022 are under examination in the instant office action.
Claims 17-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made/treated as without traverse in the reply filed on 9/13/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 as amended remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2014/0328803 (McKenzie et al).
The cited document US 2014/0328803 (McKenzie et al) discloses a method for selecting a probiotic microorganism composition for probiotic treatment, wherein the method comprises steps:
(i) providing a probiotic composition with bacterial cells and spores (same as “first consortium of microorganisms having Microorganism Composition A” as claimed) that is derived from a biological material of a donor (abstract, par. 0098);
(ii) optionally treating the probiotic composition derived from the donor’s biological material in order to provide a purified population of bacterial spores (see par. 0099), thereby, forming a desired therapeutic probiotic composition (same as “a treated first consortium of microorganisms”);
(iii) providing a recipient subject or “a first host animal” subject, wherein the subject is “healthy” within the broadest reasonable meaning of the claims because the subject is not ill but either at risk of developing potential illness (par. 0076, line 7) or the subject is recovered from illness after successful antibiotic treatment (par. 0208, line 18). The recipient subject is “characterized by having a first microbiome having Microorganism Composition B” within the broadest reasonable meaning of the claims and for the very least reason that this subject is not a source of composition A which derived from a donor in the cited method;
(iv) administering the probiotic composition (composition A from a donor) to the recipient subject (to “healthy first host animal” who is in need of prevention and/or recovered); thereby, converting the recipient’s starting microbiome B into another microbiome that is/would be same as claimed “second microbiome having Microorganism Composition C” because the first microbiome (composition A) is combined with the subject’s microbiome (composition B) thereby being transformed by the passage through the subject’s gut into another  or a “second” microbiota C, for example: see abstract, see par. 098; see par. 0208, last 3 lines);
(v) collecting from the recipient subject a sample of microbiome that is established in the recipient’s gut after administration of the therapeutic probiotic composition or post treatment collection of fecal samples (same as “collecting a first sample of said second microbiome from said first host animal”); for example: par. 0213;
(vi) optionally treating the collected sample as intended for further evaluation of microbes present in the collected sample (par. 0213), thereby, forming of “a treated first sample” within the meaning of the claims; and
(vii) as a part of assessment of post treatment the cited method comprises steps of transferring the collected sample or the collected/treated sample and/or into a medium for spore counting (par. 0394, line 8), the medium for spore growth and viable colony counting is a growth medium (example 14; or par. 0380); and incubation for growth is commonly performed at temperature 37°C (par. 0361, par.0 202) which falls within the claimed range 15-70°C. The cited document also describes methods for characterization of collected bacterial compositions for ability to survive in gastrointestinal tract including pH sensitivity, bile sensitivity and antibiotic sensitivity (par. 0261-0267), wherein the collected fecal samples are grown on selective media (last lines of par. 0263, last lines of pr. 0265). Thus, the incubated samples and/or collected bacterial compositions upon culturing on the selective media are the same as claim-recited “a first selected microorganism composition having Microorganism Composition D” within the broadest meaning of the claims. The bacterial compositions are cultured on selective media as it is intended for selection of beneficial bacteria suitable for survival in gastrointestinal tract. Thus, the bacterial compositions obtained after culturing on grown media and/or on selective medias are clearly “suitable for the use in the treatment of an animal in need thereof” within the broadest reasonably meaning of the claims. 
With respect to the last claim-recited wherein clause:  In the cited method:
(a) a probiotic and/or therapeutic composition with bacterial cells and spores (claimed “first consortium of microorganisms having Microorganism Composition A”) comprises more than 50 types of bacteria (par. 0136, line 9); recited term “types” means different “strains” as claimed (see par. 0135);
(b) the probiotic and/or therapeutic composition which is used for administration and treatment of subjects is clearly different from “aberrant microbiota” of recipients or recovered subjects (par. 0208). Thus, “Microorganism Composition A differs from Microorganism Composition B” as required by the claimed method;
(c) administration of probiotic therapeutic composition is used for treatment of dysbiosis and for restoring “healthy microbiota” (par.0208, last line). Thus, “Microorganism composition B differs from Microorganism Composition C” within the broadest reasonable meaning of the claims; and 
(d) the sample that is collected post-treatment or after administration is clearly different from therapeutic composition for the very least reason that it comprises microbiota from different subject (recipient) and not from an original donor. Thus, “Microorganism Composition D differs from Microorganism Composition A” within the meaning of the claims. 
Thus, the cited document US 2014/0328803 (McKenzie et al) anticipates claim 1.
As applied to claims 2-3 (both being drawn to the same manipulations for treating bacterial composition samples that are either starting, intermediate or final bacterial compositions): the cited method comprises steps of treating samples with a solvent that can be “immiscible” or hydrophobic (par. 0110, line 4) and forms multiple or at least two phases (par. 0110, line 26) with water-containing bacterial samples; the solvent concentration depends of specific conditions and can be selected as being greater than 75% (par. 0110); common solvent treatment is done at bench temperature and for at least one minute and more (par. 0317) within the broadest reasonable meaning of the claims.
As applied to claim 4 (being drawn to the same and identical active steps as in claim 1 except that “microorganisms composition A” is a final product in claim 4): The cited document explicitly teaches that donors of probiotic therapeutic compositions are selected for the presence of desired bacterial genera and species (par. 0107, lines 1-3); that the donors are subjected to pre-donation treatments as intended to increase a desired spore population (par. 107, last 3 lines) which would be a therapeutic bacterial composition (claimed “microorganism composition A”); the screening of donors include collections of fecal samples (par. 0108) for analysis of bacterial populations established in the donors. Thus, the protocol for screening donors before treatment of recipients or patients as described by the cited document comprises same active steps (i-vii and a-g) as encompassed by both claims 4 and 1. As applied to claim 4, a donor in the cited method is a “primary host animal” in the claimed method. 
As applied to claim 5 (being drawn to the same or identical active steps as in claim 1): The cited document teaches that administration of desired therapeutic probiotic compositions is repeated for subjects under treatments, that after administration or after treatment the subjects are screened for contents in their bacterial microbiota (par. 0393-0394). Thus, the protocol for screening subjects under treatment after administration of probiotic compositions as described by the cited document comprises same active steps (i-vii and a-d) as encompassed by both claims 1 and 4; wherein a donor in the cited method is “a first host animal” as the cited method (claim 1), wherein a recipient or a subject under treatment in the cited method is “a second host animal” as in the claimed method (claim 5); wherein a donor (claimed “first host animal”) provides a sample of a desired bacterial population intended for further treatment (same as “composition having microorganism D”) which is administered to a subject under treatment (claimed “second host animal”) in the cited method.
As applied to claims 6-16 (all being drawn to the same and identical bacterial contents of compositions A (claims 6-9), E (claims 10-13), D (claim 1-5) and J (claim 16): the cited document discloses the same contents of probiotic compositions as intended for therapeutic treatments, samples collected from donors and/or and recipients and treated-purified bacterial compositions.  The cited document teaches that contents of therapeutic probiotic compositions include bacteria of genera Clostridium, Lactobacillus, Eubacterium (par. 0124), Enterococcus and/or Streptococcus (par. 0140); that contents of therapeutic probiotic compositions include bacteria of species Clostridium butyricum, Clostridium scindens (par. 144), Clostridium hylemonae (col. 41, table line 1), Clostridium symbiosum, Clostridium indolis, Clostridium oroticum, Clostridium sphenoides, and/or Clostridium sporogenes (pr. 0144). The cited document teaches that contents of therapeutic probiotic compositions include at least one of producing butyric acid (Clostridium, for example) and/or lactic acid (Lactobacillus, for example), of growing on glucose (par. 0201), of having an inhibitory effect on pathogens (par. 0134), of being capable of forming spores (abstract, par. 0098) and/or of utilizing lactic acid (Clostridium or Eubacterium, for example).
Thus, the cited document US 2014/0328803 (McKenzie et al) is still considered to anticipate the claimed invention. 
Response to Arguments
Applicant's arguments filed on 8/14/2022 have been fully considered but they are not persuasive. 
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 2014/0328803 (McKenzie et al) Applicants argue that in the cited method the bacterial compositions are obtained from gut and they are not subjected to any selection process prior to administration (response page 8, par. 2-3). 
This argument is not found persuasive for the very least reason that the claimed method does not recite steps that are intended as a selection as argued. The claim-recited steps from (i) to (iii) of providing, treating, providing do not encompass any criteria of selection. The claim-recited steeps (vi) and (vii) also do not encompass any criteria of selection.  Although bacteria collected after administration step (iv) is incubated on a medium, the claimed medium is a generic medium and its purpose is not limited by any selective considerations. 
Applicants further argue that the cited method does not comprise step (vii) for incubating the collected sample of host’s altered microbiome because it solely teaches sequencing bacteria of host’s microbiome (response page 8, par. 4-5). 
This argument is not found persuasive. The cited document also describes methods for characterization of collected bacterial compositions for ability to survive in gastrointestinal tract including pH sensitivity, bile sensitivity and antibiotic sensitivity (par. 0261-0267), wherein the collected fecal samples are grown on selective media (last lines of par. 0263, last lines of pr. 0265). Thus, the incubated samples and/or collected bacterial compositions upon culturing on the selective media are the same as claim-recited “a first selected microorganism composition having Microorganism Composition D” within the broadest meaning of the claims. The bacterial compositions are cultured on selective media as it is intended for selection of beneficial bacteria suitable for survival in gastrointestinal tract. Thus, the bacterial compositions obtained after culturing on grown media and/or on selective medias are clearly “suitable for the use in the treatment of an animal in need thereof” within the broadest reasonably meaning of the claims.  
Applicants also argue that in the cited method (example 14) a growth medium is used for a fecal sample of a donor but not for a “modified” or “second” microbiome (response page 8, par. 6).
This argument is not found persuasive for the very least reason that in the claimed method “first host animal” is a donor of a bacterial composition that is intended to be suitable for the use of animal in need thereof.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
November 21, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653